AMENDMENT TO THE ETF SERIES SOLUTIONS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of February, 2015, to the Custody Agreement, dated as of May 16, 2012, as amended (the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add a fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of ETF Series Solutions: Exhibit L, the AlphaMark Actively Managed Small Cap ETF, is hereby added and attached hereto. This amendment will become effective upon the commencement of operations of the AlphaMark Actively Managed Small Cap ETF.Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS U.S. BANK, N.A. By: /s/ Michael D. Barolsky By: /s/ Michael L. Ceccato Name: Michael D. Barolsky Name:Michael L. Ceccato Title: Vice President and Secretary Title: Vice President AlphaMark 1 Exhibit L to the ETF Series Solutions Custody Agreement at February, 2015 Name of Series AlphaMark Actively Managed Small Cap ETF Base Fee for Custody Services1 The following reflects the greater of the basis point fee or minimum per fund. Custody Basis Points on AUM Annual Minimum per Fund First $[-] Next $[-] Balance $[-] [-] [-] [-] Domestic Custody Services Fee Schedule (in addition to the base fee) Note: Additional Global sub-custodial services & safekeeping fees apply as required (see following page) Domestic Custody Portfolio Transaction Fees – Domestic and/or global, (see below) associated with Sponsor trades(1) § $[-]– Book entry DTC transaction/Federal Reserve transaction/principal paydown § $[-]– Short Sales § $[-]– US Bank Repo agreement/reverse repurchase agreement/time deposit/CD or other non-depository transaction § $[-]– Option/ SWAPS/future contract written, exercised or expired § $[-] – Mutual fund trade/Fed wire/margin variation Fed wire § $[-] – Physical transaction § $[-] – Segregated account per year § A transaction is defined as any purchase/sale, free receipt/ free delivery, maturity, tender or exchange § No charge for initial conversion free receipts § Overdraft – charge to the account at prime interest rate plus [-]% Out-Of-Pocket Expenses – Including but not limited to: § Intraday indicative value (IIV) agent fees § Corporate action services § SWIFT reporting and message fees § Customized reporting § Third-party data provider costs (including GICS, MSCI, Lipper, etc) § Supplemental programming and development § Cost associated with setting up data feeds § Expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity Additional Services – Additional fees apply for Global Servicing Fees are calculated pro rata and billed monthly. AlphaMark 2 Exhibit L (continued) to the ETF Series Solutions Custody Agreement Global Sub-Custodial Services Fee Schedule at February, 2015 Global Sub-Custodial Services Fee Schedule Annual Base Fee1– A monthly minimum charge per account (fund) will apply based on the number of foreign securities held. § 1-25 foreign securities: $[-] § 26-50 foreign securities: $[-] § Over 50 foreign securities: $[-] § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Plus: Global Custody Transaction Fees2– Global Custody transaction fees associate with Sponsor Trades. (See schedule below) § A transaction is defined as any purchase/sale, free receipt / free delivery, maturity, tender or exchange of a security. Global Safekeeping and Transaction Fees– (See schedule below) Tax Reclamation Services – § Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $[-] per claim. Out-Of-Pocket Expenses – Including but not limited to: § Charges incurred by U.S. Bank, N.A. directly or through sub-custodians for local taxes, stamp duties or other local duties and assessments, stock exchange fees, foreign exchange transactions, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses. NOTE: MLP Funds pricing may vary from the above annual fees and are TBD per investment strategy Fees are calculated pro rata and billed monthly. 1Subject to annual CPI increase, Milwaukee MSA. 2“Sponsor trades” are defined as any trades put through the Portfolio, on behalf of the Fund by any portfolio manager/sub advisor and their affiliates authorized by the BOT to act on behalf of the Fund, outside of the create/redeem process.Cash-in-Lieu proceeds received as part of the create/redeem process, and their related transactions are not considered to be “Sponsor trades.” 1Subject to annual CPI increase, Milwaukee MSA. 2“Sponsor trades” are defined as any trades put through the Portfolio, on behalf of the Fund by any portfolio manager/sub advisor and their affiliates authorized by the BOT to act on behalf of the Fund, outside of the create/redeem process.Cash-in-Lieu proceeds received as part of the create/redeem process, and their related transactions are not considered to be “Sponsor trades.” AlphaMark 3 Exhibit L (continued) to the ETF Series Solutions Custody Agreement - Additional Global Sub-Custodial Services Annual Fee Schedule at February, 2015 COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Argentina All [] $ Australia All [] $ Austria All [] $ Bahrain All [] $ Bangladesh All [] $ Belgium All [] $ Benin All [] $ Bermuda All [] $ Botswana All [] $ Brazil All [] $ Bulgaria All [] $ Burkina Faso All [] $ Canada All [] $ Cayman Islands* All [] $ Channel Islands* All [] $ Chile All [] $ China“A” Shares All [] $ China “B” Shares All [] $ Columbia All [] $ Costa Rica All [] $ Croatia All [] $ Czech Republic All [] $ Denmark All [] $ Ecuador All [] $ Egypt All [] $ Estonia All [] $ Euromarkets** All [] $ Finland All [] $ France All [] $ Germany All [] $ Ghana All [] $ Greece All [] $ Guinea Bissau All [] $ Hong Kong All [] $ Hungary All [] $ Iceland All [] $ India All [] $ Indonesia All [] $ Ireland All [] $ Israel All [] $ Italy All [] $ Ivory Coast All [] $ Japan All [] $ Jordan All [] $ Kazakhstan All [] $ Kenya All [] $ Latvia Equities [] $ Latvia Bonds [] $ Lebanon All [] $ Lithuania All [] $ COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE AlphaMark 4 Luxembourg All [] $ Malaysia All [] $ Mali All [] $ Malta All [] $ Mauritius All [] $ Mexico All [] $ Morocco All [] $ Namibia All [] $ Netherlands All [] $ New Zealand All [] $ Niger All [] $ Nigeria All [] $ Norway All [] $ Oman All [] $ Pakistan All [] $ Peru All [] $ Philippines All [] $ Poland All [] $ Portugal All [] $ Qatar All [] $ Romania All [] $ Russia Equities [] $ Russia MINFINs [] $ Senegal All [] $ Singapore All [] $ Slovak Republic All [] $ Slovenia All [] $ South Africa All [] $ South Korea All [] $ Spain All [] $ Sri Lanka All [] $ Swaziland All [] $ Sweden All [] $ Switzerland All [] $ Taiwan All [] $ Thailand All [] $ Togo All [] $ Tunisia All [] $ Turkey All [] $ UAE All [] $ United Kingdom All [] $ Ukraine All [] $ Uruguay All [] $ Venezuela All [] $ Zambia All [] $ Zimbabwe All [] $ *Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. **Tiered by market value <$[-]: [-], >$[-] and <$[-]: [-] bps; >$[-]: [-] bps **Euromarkets – Non-Euromarkets: Surcharges vary by local market *Safekeepingand transaction fees are assessed on security and currency transactions AlphaMark 5 Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit L. AlphaMark Advisors, LLC By: /s/ Michael L. Simon Printed Name: Michael L. Simon Title: PresidentDate: 4/16/15 AlphaMark 6
